Citation Nr: 0008575
Decision Date: 03/30/00	Archive Date: 09/08/00

DOCKET NO. 97-07 846               DATE MAR 30, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Winston-Salem, North Carolina

THE ISSUE

Entitlement to an increased rating for anterior syndrome/
patellofemoral syndrome of the left knee, currently evaluated as 10
percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel

INTRODUCTION

The veteran had active service from July 1990 to May 1992.

This case came before the Board of Veterans' Appeals (Board) on
appeal from a decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Winston-Salem, North Carolina, in September
1996 that denied an increased rating for the veteran's anterior
syndrome/patellofemoral syndrome of the left knee, currently
evaluated as 10 percent disabling.

This case was previously Remanded in May 1999 for further
development.

REMAND

The Department of Veterans Affairs (VA) has a duty to assist the
appellant in the development of facts pertaining to his claim. 38
U.S.C.A. 5107(a) (West 1991); 38 C.F.R. 3.103 (a). The United
States Court of Appeals for Veterans Claims (Court) has held that
the duty to assist the appellant in obtaining and developing
available facts and evidence to support his claim includes
obtaining medical records to which he has referred and obtaining
adequate VA examinations. The Court also stated that the Board must
make a determination as to the adequacy of the record. Littke v.
Derwinski, 1 Vet. App. 90 (1990).

A VA orthopedic examination was conducted in August 1999, pursuant
to a Board Remand. The examination report mentions some findings of
pain and incoordination, but does not include the requested opinion
concerning functional impairment of the left knee due to weakened
movement and excess fatigability. The examination report also does
not include an opinion on the effect of pain on functional ability
during flare-ups or repeated use. No adequate statement has been
provided explaining why these opinions are not medically feasible.
The Board notes that the veteran specifically contended in his Form
9 received in January 1997 that his left knee disorder made it
difficult for him to function in his job. In

2 -

addition,,VA treatment records dated in August 1996 reported the
veteran's complaint of pain in the left knee on repeated use, and
that a note was written for the veteran's employer concerning his
inability to stand or walk for long periods of time. An additional
orthopedic examination and opinion is needed to address the
veteran's contentions regarding the functional impairment caused by
his left knee disability.

The Court held in DeLuca v. Brown, 8 Vet. App. 202 (1995), that the
provisions of the Rating Schedule do not subsume 38 C.F.R. 4.40,
and that 38 C.F.R. 4.14 does not forbid consideration of a higher
rating based on greater limitation of motion due to pain on use,
including during flare-ups. In addition, the Court stressed that,
because disability of the musculoskeletal system is primarily the
inability, due to damage or infection in parts of the system, to
perform the normal working movements of the body with normal
excursion, strength, speed, coordination and endurance, it is
essential that the examination on which ratings are based
adequately portray the anatomical damage and the functional loss
with respect to all these elements. See 38 C.F.R. 4.40, 4.45.

Further, in Hicks v. Brown, 8 Vet. App. 417 (1995), the Court held
that the provisions of 38 C.F.R. 4.59, as they pertain to painful
motion, must also be specifically addressed by the examiner.
Therefore, an examination must include consideration of all the
factors set forth in 38 C.F.R. 4.40, 4.45, and 4.59, in relation to
the veteran's left knee disability.

Another decision of the Court held that "where remand orders of the
Board or this Court are not complied with, the Board itself errs in
failing to insure compliance." Stegall v. West, 11 Vet. App. 268
(1998). Accordingly, inasmuch as portions of the Board's May 1999
Remand were not complied with by the VA examiner, the veteran's
appeal is not yet ready for final appellate consideration.
Accordingly, this case is again REMANDED for the following
additional actions:

1. The RO should contact the veteran and request that he submit the
names and addresses of all health care providers, VA or private,
who have evaluated or treated

3 -

him for symptoms related to his left knee since 1999. After
securing any necessary releases, the RO should request copies of
any previously unobtained medical records for association with the
claimsfolder.

2. Thereafter, arrangements should be made to have the veteran
undergo a special orthopedic examination in order to ascertain the
nature and severity of the left knee disability. The claimsfolder
must be reviewed by the examiner prior to conducting the
examination. All indicated special tests and studies should be
conducted, to include range of motion studies expressed in degrees
and in relation to normal range of motion. The examiner should be
asked to determine whether the veteran's left knee exhibits
weakened movement, excess fatigability, or incoordination and, if
feasible, these determinations should be expressed in terms of the
degree of additional range of motion loss due to any weakened
movement, excess fatigability, or incoordination The examiner
should also specifically provide an opinion as to whether pain
could significantly limit functional ability during flare-ups or
when the left knee is used repeatedly over a period of time. This
determination should also if feasible, be portrayed in terms of the
degree of additional range of motion loss due to pain on use or
during flare-ups. If the examiner determines that it would not be
feasible to provide the requested information, this should be
specifically stated for the record and the reasons therefore
expressed.

3. The RO should then review the file to ensure that the requested
Remand actions have been satisfactorily completed, and should take
any needed remedial action.

4 -

4. Upon completion of the requested development of the record, the
RO should again consider the veteran's claim, with particular
consideration of the provisions of 38 C.F.R. 4.40, 4.45, and 4.59
in regard to the veteran's left knee. If action taken remains
adverse to him, he and his accredited representative should be
furnished with a supplemental statement of the case concerning all
additional evidence added to the record and they should be given an
opportunity to respond.

Thereafter, the case should be returned to the Board, if in order.
The veteran need take no action until otherwise notified, but has
the right to submit additional evidence and argument on the matter
or matters the Board has remanded to the regional office.
Kutscherousky v. West, 12 Vet. App. 369 (1999). By this REMAND, the
Board intimates no opinion, either legal or factual, as to any
final determination warranted in this case. The purpose of this
RE@ND is to obtain clarifying information and to provide the
veteran with due process.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV,, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV,, pares. 8.44-8.45 and
38.02-38.03.

C.W. Symanski 
Member, Board of Veterans' Appeals

- 5 -

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).

- 6 


